The averment in the indictment charging the ownershp as follows: "a house therein situated and occupied by Joe Pollard, agent and manager for the Temple Lumber Co., etc." is sufficient. See Thurmond v. State, 30 Tex.Crim. Rep.,17 S.W. 1098; Houghton v. State, 116 Tex.Crim. Rep.,32 S.W.2d 837; Sogdell v. State, 81 Tex.Crim. Rep.,193 S.W. 675; DeBlanc v. State, 118 Tex.Crim. Rep.,37 S.W.2d 1024, and precedents cited therein.
The house in the possession of Joe Pollard was burglarized twice within a short time. This case relates to the second burglary. A quantity of brass was taken from the building.
Vernon Wilson testified that he, together with Carl Ferguson and Lester Wilson, broke into the house and took therefrom a quantity of brass, which they sold. Lester Wilson gave like testimony.
Horwitz, a dealer in brass, testified to the purchase of a quantity of brass and the issue of checks in payment thereof, payable to L. W. White. Horwitz settled for the brass with the Temple Lumber Company. The checks were cashed by the witness Garetto, the keeper of a restaurant. *Page 60 
The appellant and two other persons were present at the time the checks were cashed.
An officer who investigated the offense testified that he was told by the appellant, while under arrest, that they brought the brass in and sold it to the Republic Iron  Metal Company; that the brass was taken from the house of the Temple Lumber Company at Pineland. Jones, the officer, testified further that after receiving the information mentioned from the appellant, he and other officers went to the Republic Iron  Metal Works and found a quantity of brass.
The checks were identified by Horwitz, who managed the Republic Iron  Metal Company, as having been given to L. W. White in payment for the brass. The cancelled checks were gotten by the officers from the bank. The checks, endorsed by L. W. White, payable to the Republic Iron  Metal Company, endorsed by the Republic Iron  Metal Co., by Max Horwitz, also endorsed by L. W. White, and Rodrigo Garreto, were introduced in evidence.
The accomplices testified that the stolen property was delivered to Max Horwitz, who surrendered it to the Temple Lumber Company. The identity of the stolen property received as that stolen is sufficiently shown by circumstances. The testimony of the witnesses that the building was burglarized, the property stolen and payment with the checks introduced in evidence, while challenged in various bills of exception, was properly received. Some of the bills are in substance in question and answer form. Many of them are otherwise deficient in failing to contain averments showing the facts surrounding the introduction of evidence. A discussion of them would serve no useful purpose. The case of Moncrief v. State,113 Tex. Crim. 606, 21 S.W.2d 1065, and others cited by the appellant, are not analogous to the facts shown by the present record.
The confession of the appellant while under arrest resulting in the discovery of the stolen property was admissible under the confession statute. (Article 727, C. C. P.)
The complaint of the reception of evidence to the effect that Horwitz, the purchaser of the stolen property, made a settlement with the owner of the property, if improper, was harmless. The complaint of it, however, is not presented in such a manner as to demand consideration. The bill is too meagre to intelligently present the point desired. Moreover, it is in question and answer form, which is prohibited by the statute, article 760, subd. 3, C. C. P., 1925. See also Beauchamp v. State, 116 Tex.Crim. Rep.,32 S.W.2d 476.
The motion for rehearing is overruled.
Overruled. *Page 61